Citation Nr: 0020693	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  97-31 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for right ulnar 
nerve injury, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for scars on the 
right arm, left arm, left hand, and right thigh, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1992.

The current appeal arose from August 1997 and January 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  In August 1997, 
the RO denied entitlement to service connection for a heart 
disorder, denied reopening the claim of entitlement to 
service connection for nervous condition, and denied 
entitlement to a TDIU.  In January 1998, the RO continued the 
10 percent evaluation for the injury to the right ulnar nerve 
and continued the noncompensable evaluations for scars on the 
right arm, left arm, left hand, and right thigh and for the 
appendectomy scar.

The veteran did not perfect appeals as to the claims of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
nervous condition and entitlement to a compensable evaluation 
for an appendectomy scar, and thus these claims are not 
otherwise considered part of the current appellate review.

In November 1998, the Board of Veterans' Appeals (the Board) 
denied entitlement to service connection for a heart disorder 
and remanded to the RO the claim of entitlement to a TDIU for 
adjudicative action.

At the time of the November 1998 decision, the veteran had 
submitted a notice of disagreement as to issues of whether 
new and material evidence had been submitted to reopen 
various claims of entitlement to service connection following 
the issuance of a rating decision and the RO had failed to 
issue a statement of the case as to those issues.  Therefore, 
in the remand portion of the November 1998 decision, the 
Board ordered that the RO issue a statement of the case as to 
those issues.  The claim of entitlement to a TDIU was held in 
abeyance pending the outcome of the other claims.


The Board notes that the RO did not issue a statement of the 
case in compliance with the Board's November 1998 remand and 
thus, such issues, along with the claim of entitlement to a 
TDIU, are addressed below.

In November 1998, the RO affirmed the denial of increased 
evaluations for the service-connected injury to the right 
ulnar nerve and the scars on the right arm, the left arm, the 
left hand, and the right thigh.

In April 1999, the RO, among other actions, granted a 
20 percent evaluation for the injury to the right ulnar nerve 
and granted a 10 percent evaluation for the scars on the 
right arm, the left arm, the left hand, and the right thigh, 
both effective August 25, 1997.  In November 1999 the local 
representative submitted a statement on the veteran's behalf 
referable to the above service-connected disabilities which 
the Board has construed as a substantive appeal.

In November 1999 the RO affirmed previous denial of 
entitlement to a TDIU.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the November 1998 remand portion of the decision, the 
Board noted that the veteran had submitted petitions to 
reopen claims of entitlement to service connection for a 
bilateral knee disorder, a bilateral ankle disorder, 
bilateral hearing loss, tinnitus, a left shoulder disorder, a 
back disorder, temporomandibular joint syndrome, and a dental 
disorder, which the RO had adjudicated in a January 1998 
statement of the case.  The Board also noted the veteran had 
submitted a notice of disagreement with the January 1998 
adjudication of the above claims and ordered the RO to issue 
a statement of the case as to these issues.

The record reflects, and the veteran's representative has 
noted, that the RO did not issue a statement of the case as 
to these issues.  As stated in the prior remand, when there 
has been an RO adjudication of a claim and a notice of 
disagreement is submitted therewith, the claimant is entitled 
to a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

The Board is obligated by law to ensure that the RO complies 
with its directives.  The Court has stated that compliance by 
the Board and the RO with remand directives is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Therefore, the Board must remand the claims of whether new 
and material evidence has been submitted to reopen claims of 
entitlement to service connection for a bilateral knee 
disorder, a bilateral ankle disorder, bilateral hearing loss, 
tinnitus, a left shoulder disorder, a back disorder, 
temporomandibular joint syndrome, and a dental disorder for 
the RO to issue a statement of the case.

Additionally, in a January 1999 VA scars examination report, 
the examiner was asked if the veteran's scars caused 
limitation of function.  The examiner stated yes and 
attributed it to the wounds.

The Board notes that the veteran has scars on his right arm, 
left arm, and right thigh, which affect different areas.  The 
RO granted a 10 percent evaluation for scars on the right 
arm, the left arm, the left hand, and the right thigh, 
stating that a 10 percent evaluation was warranted when a 
scar was tender and painful, as under Diagnostic Code 7804.

The Board finds that such grant is not exactly reflective of 
the evidentiary record and represents an compensable grant 
predicated on analogous basis.  The January 1999 VA 
examinations show that neither examiner reported tenderness 
or pain as to the scars.  Instead, one examiner stated that 
the scars caused limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  The Board finds that 
such statement must be clarified, as it is possible that the 
veteran could receive separate evaluations for each part 
affected by the scars in the various areas on the basis of 
limitation on function under Diagnostic Code 7805.

Finally, when the veteran was examined as to his service-
connected injury to the right ulnar nerve, the examiner did 
not address the requirements set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 (1999).  These 
sections of the Unites States Code may be applied in the 
veteran's evaluation for his injury to the right ulnar nerve 
in evaluating his appeal for increased compensation benefits, 
as Diagnostic Code 8516 contemplates limitation of motion.

The Board finds that the VA examinations of September 1997 
and January 1999 did not include a consideration of the 
criteria of 38 C.F.R. §§ 4.40, 4.45 in assessing the nature 
and extent of severity of the service-connected disability of 
the injury to the right ulnar nerve.  The Court has held that 
where the evidence does not adequately evaluate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).

As the Board noted earlier, the Court has further held that 
when a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 must also be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare- 
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the most recent examination of the veteran for VA 
purposes was to a certain extent thorough, specific findings 
relative to the requirements set forth in DeLuca, and 38 
C.F.R. §§ 4.40, 4.45 were not included in the examination 
report.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999), the Board 
will remand this issue for additional development.

The Board notes that the claim for a TDIU is inextricably 
intertwined with all the above issues, and thus the Board 
must defer adjudication of that claim pending the resolution 
of the intertwined claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertaining to treatment of his 
service-connected injury to the right 
ulnar nerve and scars in various body 
areas.  



After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure any outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
neurological examination of the veteran 
for the purpose of ascertaining the 
current nature and extent of severity of 
his injury to the right ulnar nerve.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected injury to 
the right ulnar nerve in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
It is requested that the examiner provide 
explicit responses to the following 
questions:

(a)  Does the service-connected injury to 
the right ulnar nerve cause weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the right arm, to include the right 
wrist, and whether there are any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  

(c)  The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected disability.  If the functional 
impairment caused by the nonservice-
connected problem cannot be dissociated, 
the examiner should so indicate.

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  

If unable to make this determination, the 
examiner should so state.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

3.  The RO should arrange for a VA 
special surgical and/or orthopedic 
examination of the veteran by an 
orthopedic surgeon and/or other 
appropriate specialist(s) for the purpose 
of ascertaining the current nature and 
extent of severity of his scars on the 
right arm, the left arm, the left hand, 
and the right thigh.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s), and the examination 
report(s) must be annotated that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should address the following 
medical consideration as to the scars:

(a)  Are the scars superficial, poorly 
nourished, and with repeated ulceration?  
Please address separately the scars on 
the right arm, the scars on the left arm, 
the scars on the left hand, and the scar 
on the right thigh;  

(b)  Are the scars superficial and tender 
and painful on objective demonstration?  
Please address separately the scars on 
the right arm, the scars on the left arm, 
the scars on the left hand, and the scar 
on the right thigh;

(c) Do the scars limit the function of 
the part affected?  Please address 
separately the scars on the right arm, 
the scars on the left arm, the scars on 
the left hand, and the scar on the right 
thigh.

The examiner must be requested to express 
an opinion as to the impact of the 
service-connected scars on the right arm, 
the left arm, the left hand, and the 
right thigh on the veteran's ability to 
work.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

4.  The RO should issue a statement of 
the case as to the claims of whether new 
and material evidence has been submitted 
to reopen claims of entitlement to 
service connection for a bilateral knee 
disorder, a bilateral ankle disorder, 
bilateral hearing loss, tinnitus, a left 
shoulder disorder, a back disorder, 
temporomandibular joint syndrome, and a 
dental disorder.  In the statement of the 
case, the RO should advise the veteran of 
the need to file a substantive appeal 
during the requisite period of time if he 
wishes appellate review of any of the 
claims and that he has a duty to submit 
new and material evidence if he wishes to 
have his claims reopened.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall, 11 Vet. App. 268.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the veteran's claims of 
entitlement to increased evaluations for 
the injury to the right ulnar nerve and 
the scars on the right arm, the left arm, 
the left hand, and the right thigh and 
the claim of entitlement to a TDIU.  In 
so doing the RO should document it 
consideration of the application of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to Court .  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


